USCA11 Case: 17-13467      Date Filed: 12/28/2021   Page: 1 of 2




                                                     [PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                       No. 17-13467-CC
                   ____________________

JUAN CARLOS GIL,
                                              Plaintiff-Appellee,
versus
WINN-DIXIE STORES, INC.,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
                   ____________________
USCA11 Case: 17-13467         Date Filed: 12/28/2021     Page: 2 of 2




2                                                            17-13467

BEFORE: JILL PRYOR, BRANCH, Circuit Judges, and REEVES,∗
District Judge.
PER CURIAM:
       The Petition for Panel Rehearing filed by Appellee Juan
Carlos Gil is GRANTED. Due to the expiration of the injunction
while the appeal was pending and the absence of any formal award
of declaratory relief, the appeal was rendered moot. “A moot case
is nonjusticiable and Article III courts lack jurisdiction to entertain
it.” Troiano v. Supervisor of Elections in Palm Beach Cnty., Fla.,
382 F.3d 1276, 1281 (11th Cir. 2004).
      Accordingly, we vacate our opinion and the underlying
judgment, dismiss the appeal, and remand for the district court to
dismiss the case as moot.




∗Honorable Danny C. Reeves, United States District Chief Judge for the
Eastern District of Kentucky, sitting by designation.